                                  Grushko & Mittman, P.C.
                                           Attorneys at Law
                                        515 Rockaway Avenue
                                       Valley Stream, NY 11781
                                            (212) 697-9500
                                     (212) 697-3575 (Telecopier)
                                      www.grushkomittman.com
                                     counslers@aol.com (e-mail)

  Edward M. Grushko                                                                   Eliezer Drew*
  Barbara R. Mittman                                                              *Admitted in NY/NJ




                                                              MEMO ENDORSED
                                                              February 14, 2020


  VIA ECF and
  Failla_NYSDChambers@nysd.uscourts.gov


  Hon. Katherine Polk Failla
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, NY 10007


  Re:     Alpha Capital Anstalt et al. v. Chilton Domestic Energy LLC et al. 19-cv-11005 (KPF)

          Dear Judge Failla:

         I am writing to the Court regarding the Preliminary Conference scheduled for February 21,
  2020. As service has not been completed, I respectfully request the Court reschedule the
  conference for about six weeks from now.


                                              Respectfully submitted,


                                              Eliezer Drew
Application GRANTED. The initial pretrial conference currently
scheduled for February 21, 2020, is hereby ADJOURNED to March 31, 2020,
at 11:00 a.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, New York.

Dated:       February 14, 2020
                                                                   SO ORDERED.

             New York, New York


                                                                   HON. KATHERINE POLK FAILLA
                                                                   UNITED STATES DISTRICT JUDGE
